Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Johnny Lee Wesley appeals from the district court’s order denying his motion to *795reduce his sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Wesley, No. 1:97-cr-00382-HCM-2, 2016 WL 3579010 (E.D. Va. Feb. 24, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED